Citation Nr: 1706931	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  13-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as associated with exposure to Agent Orange and asbestos.

2.  Entitlement to service connection for obstructive sleep apnea, to include as associated with exposure to asbestos.

3.  Entitlement to service connection for a respiratory disability, to include as associated with exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal was previously before the Board in April 2015.  The Board denied the claim of entitlement to service connection for a respiratory disability and remanded the claims of entitlement to service connection for sleep apnea, hypertension, and bilateral hearing loss for further development.  In May 2015, the Veteran appealed the denial of entitlement to service connection for a respiratory disability to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a Memorandum Decision that vacated the April 2015 denial of entitlement to service connection for a respiratory disability and remanded the claim for further proceedings consistent with its decision.  The Court found that the April 2015 Board decision failed to provide an adequate statement of reasons and bases as to why a medical examination was not warranted in order to assist the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R.    § 3.159(c)(4)(i) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, a July 2015 rating decision awarded service connection for bilateral hearing loss; this decision represents a full grant of the benefit sought with respect to that claim and, therefore, it is no longer before the Board.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of this appeal is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Inadequate Examinations for Obstructive Sleep Apnea and Hypertension

With regard to the claims of entitlement to service connection for obstructive sleep apnea and hypertension, the Board finds that remand is warranted in order to obtain supplemental medical opinions that adequately consider the Veteran's competent lay statements.  

As it pertains to obstructive sleep apnea, this claim was remanded by the Board in April 2015 so that the Veteran could be afforded a VA medical examination to determine the nature and etiology of his condition.  The remand directive explicitly instructed the examiner to consider the Veteran's reports of injuries and symptoms in formulating the requested opinions.  In June 2015, the Veteran underwent this examination.  The examiner determined that the Veteran's obstructive sleep apnea was less likely than not incurred in, or otherwise related to, active service because exposure to asbestos was not a risk factor for the development of the disease.  The examiner also added that the Veteran's obstructive sleep apnea was likely caused by anatomic abnormalities of his upper airways, and obesity.

The Board finds this medical opinion to be inadequate to decide the claim because the examiner failed to consider the Veteran's competent statements that he developed abnormal sleep patterns, snored, and regularly felt tired during his active service.  See Board Hr'ng Tr. at 16-24.  The Board notes that, while complaints of sleep problems are not documented in the Veteran's service treatment records, the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Additionally, because the April 2015 remand directive explicitly requested that the examiner consider the Veteran's lay statements, the medical opinion failed to comply with the remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998) ("[A] remand [by the United States Court of Appeals for Veterans Claims] or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.").  Accordingly, on remand, a supplemental medical opinion should be obtained to consider the Veteran's statements.

As it pertains to hypertension, this claim was remanded by the Board in April 2015 so that the Veteran could be afforded a VA medical examination to determine the nature and etiology of his condition.  The remand directive explicitly instructed the examiner to consider the Veteran's reports of injuries and symptoms in formulating the requested opinions.  In June 2015, the Veteran underwent this examination.  The examiner determined that the condition was less likely than not incurred in, or otherwise related to, the Veteran's active service.  The examiner reasoned that exposure to asbestos was not a risk factor in the development of hypertension and that, while excessive salt intake over many years could cause or worsen hypertension, the Veteran did not have excessive salt intake for any significant period of time.  The examiner also added that the Veteran's hypertension was likely idiopathic and associated with aging.

The Board finds this medical opinion to be inadequate to decide the claim because the examiner failed to consider the Veteran's competent testimony that he experienced high blood pressure in the late 1970s or early 1980s.  See Board Hr'ng Tr. at 31.  Such testimony weighs in favor of the Veteran's claim as it places the onset of related symptoms closer in time to his period of active service.  Moreover, as the April 2015 remand directive explicitly requested that the examiner consider the Veteran's lay statements, the medical opinion failed to comply with the remand directive.  Stegall, 11 Vet. App. at 271.  Accordingly, on remand, a supplemental medical opinion should be obtained to consider the Veteran's lay statements.

Respiratory Disability

The Veteran seeks service connection for a respiratory disability, to include as associated with exposure to asbestos.  In the April 2015 Board decision, the Board found that the Veteran was competent to report that he had a respiratory disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002 (finding appellant competent to testify to symptoms capable of lay observation).  It was also noted that he was exposed to asbestos during active service, and that he had a medical history of allergic rhinitis and bronchitis.  Accordingly, the Board finds that the low threshold of McLendon has been met; VA has a duty to assist the Veteran in substantiating his claim by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, the Veteran should be afforded a VA medical examination to determine the nature and etiology of his respiratory disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Obtain a supplemental medical opinion pertaining to the etiology of the Veteran's obstructive sleep apnea.  If possible, the opinion should be authored by the same examiner that conducted the June 2015 VA examination.  If that examiner is not available, the opinion may be authored by a different physician.  The entire claims file must be reviewed in conjunction with the drafting of the opinion.

The author is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was incurred in, or is otherwise related to, his active military service, to include exposure to asbestos.

A complete rationale must be provided.  The rationale must consider and discuss the pertinent evidence of record, to include the Veteran's lay statements.  Such statements include that the Veteran developed abnormal sleep habits, snored, and regularly felt tired during his active military service.  See Board Hr'ng Tr. at 16-24.  The author should note that, while complaints of sleep problems are not documented in the Veteran's service treatment records, the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

3.  Obtain a supplemental medical opinion pertaining to the etiology of the Veteran's hypertension.  If possible, the opinion should be authored by the same examiner that conducted the June 2015 VA examination.  If that examiner is not available, then it may be authored by a different physician.  The entire claims file must be reviewed in conjunction with the drafting of the opinion.

The author is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension was incurred during, or is otherwise related to, his active military service, to include exposure to asbestos and excessive use of salt tablets.

A complete rationale must be provided.  The rationale must consider and discuss the pertinent evidence of record, to include the Veteran's lay statements.  Such statements include that the Veteran experienced high blood pressure in the late 1970s or early 1980s.  See Board Hr'ng Tr. at 31.  The author should note that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The author is also asked to explain, if possible, how long of a period of consumption of salt tablets would be required to cause hypertension.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory disability.  The examination should be conducted by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to provide a diagnosis for the Veteran's respiratory problems.  If a particular diagnosis is ruled out, or if one cannot be provided, a complete explanation should be provided.

For each diagnosed disability, the examiner should answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred during, or is otherwise related to, the Veteran's active service, to include exposure to asbestos.

A complete rationale must be provided.  The rationale must consider and discuss the pertinent evidence of record, to include the Veteran's lay statements.  This includes exposure to asbestos, which has been conceded.  This also includes the Veteran's history of allergic rhinitis, bronchitis, and seasonal sinusitis (which is noted in the service treatment records).

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


